Case 8:21-cv-00839-SDM-AAS Document 117 Filed 07/29/21 Page 1 of 7 PageID 3798




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION



    STATE OF FLORIDA,

          Plaintiff,

    v.                                                CASE NO. 8:21-cv-839-SDM-AAS

    XAVIER BECERRA, et al.,

          Defendants.
    __________________________________/


                                           ORDER

          Reporting that CDC’s conditional sailing order visited “a profound effect” on

    the state’s economy, including reduced tax revenue and injury to “vital” industry,

    Texas moves (Doc. 26) under Rules 24(a)(2) and 24(b)(1)(B), Federal Rules of Civil

    Procedure, to intervene as a plaintiff challenging the conditional sailing order.

    Texas’s motion is ripe for determination.

          “Any party, whether original or intervening, that seeks relief from a federal

    court must have standing to pursue its claims.” Dillard v. Chilton Cty. Comm’n,

    495 F.3d 1324, 1330 (11th Cir. 2007). But because Florida establishes standing to

    challenge CDC’s conditional sailing order, Texas may intervene without establishing

    independent standing to pursue a similar challenge to the lawfulness of the

    conditional sailing order. Dillard, 495 F. 3d at 1330 (“Intervenors in this circuit may

    in some cases be permitted to ‘piggyback’ upon the standing of original parties.”).
Case 8:21-cv-00839-SDM-AAS Document 117 Filed 07/29/21 Page 2 of 7 PageID 3799




            Even if Texas cannot rely on Florida’s standing, Texas independently

    establishes each element of standing. Lujan v. Defenders of Wildlife, 504 U.S. 555,

    560–61 (1992). Like Florida, Texas establishes standing by alleging direct financial

    injuries, including increased unemployment spending, loss of port revenue, loss

    of tax revenue attributable to the shutdown of the cruise industry in Texas, and

    damage to Texas’s oil and gas industry, the benefits of which insinuate themselves

    pervasively into Texas’s economy. (Doc. 26-1 at 65–66; 80; 107;119–124; 128) In

    short, Texas alleges an injury to “proprietary” and “sovereign” interests. Chiles v.

    Thornburgh, 865 F.2d 1197, 1208 (11th Cir. 1989). For the reasons described in the

    order resolving Florida’s motion for a preliminary injunction, Texas establishes

    standing by persuasively showing that Texas suffers an immediate danger of a

    continuing injury fairly traceable to the conditional sailing order and redressable if

    an order enjoins all or part of the conditional sailing order as applied to cruises

    sailing to and from Texas.1 (Doc. 91 at 13–25)




            1
              Unlike Florida, Texas appears to assert a parens patriae interest. (Doc. 26 at 11–12) Alfred L.
    Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S. 592, 607 (1982), holds that a state “has a quasi-
    sovereign interest in the health and well-being — both physical and economic — of its residents in
    general.” By alleging that Texas’s economy has lost more than $1.2 billion and 23,000 jobs since the
    cruise industry shutdown (Doc. 26 at 6), Texas appears likely to establish a sufficient economic
    injury as long as cruises cannot sail. Massachusetts v. Mellon, 262 U.S. 447, 485–486 (1923) (implying
    that a state may sue the federal government in a parens patriae capacity “to protect its citizens against
    any form of enforcement of unconstitutional acts.”); Alabama v. U.S. Army Corps of Eng’rs, 424 F.3d
    1117,1130 (11th Cir. 2005); Chiles, 865 F.2d at 1209; Texas v. United States, 809 F.3d 134, 150 (5th
    Cir. 2015); Texas v. United States, 328 F. Supp. 3d 662 (S.D. Tex. 2018).



                                                       -2-
Case 8:21-cv-00839-SDM-AAS Document 117 Filed 07/29/21 Page 3 of 7 PageID 3800




           Under Rule 24(a)(2), Texas can intervene by right if (1) Texas timely moves

    to intervene; (2) Texas claims an “interest relating to the property or transaction

    that is the subject of the action”; (3) Texas “is so situated that the disposition of the

    action, as a practical matter, may impede or impair [Texas’s] ability to protect that

    interest”; and (4) Florida will not “adequately represent” Texas’s interest. Sierra

    Club, Inc. v. Leavitt, 488 F.3d 904, 910 (11th Cir. 2007) (citing ManaSota–88, Inc. v.

    Tidwell, 896 F.2d 1318, 1321 (11th Cir.1990)). Although admitting that Texas timely

    moves to intervene, CDC argues that Texas fails to satisfy the remaining three

    conditions to intervene by right. (Doc. 57 at 15)

           CDC’s argument misses the mark. First, Texas asserts a “legally

    protectable interest” beyond an economic interest and “one which [ ] substantive

    law recognizes” as belonging to Texas. Mt. Hawley Ins. Co. v. Sandy Lake Properties,

    Inc., 425 F.3d 1308, 1311 (11th Cir. 2005). Like Florida, Texas challenges the

    conditional sailing order as exceeding CDC’s statutory and regulatory authority

    under Section 264(a), Public Health Service Act. Chiles, 865 F.2d at 1214; 7C

    CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FED. PRAC. & PROC: CIV. 3d

    § 1908.1 at 336 (“[I]n cases challenging various statutory schemes as unconstitutional

    or as improperly interpreted and applied, the courts have recognized that the interests

    of those who are governed by those schemes are sufficient to support intervention.”).

    As the order resolving Florida’s motion for a preliminary injunction explains, the

    applicable sections of the Public Health Service Act anticipate a state’s sovereign and


                                               -3-
Case 8:21-cv-00839-SDM-AAS Document 117 Filed 07/29/21 Page 4 of 7 PageID 3801




    proprietary interests in this action. (Doc. 91 at 24–25) By impeding commerce,

    encumbering or destroying property, or restricting or forbidding the movement of

    persons, measures promulgated by CDC under Section 264(a) necessarily damage

    Texas, which claims a “direct, substantial, and legally protectable” sovereign and

    proprietary interest in avoiding future damage resulting from the conditional sailing

    order. New Orleans Pub. Serv., Inc. v. United Gas Pipe Line Co., 732 F.2d 452 (5th Cir.

    1984) (explaining that statutory standing’s “zone-of-interest analysis” can bear on the

    interest necessary to intervene).

          Second, disposition of this action might impair Texas’s ability to timely

    protect the state’s sovereign and proprietary interests. Brumfield v. Dodd, 749 F.3d

    399, 344–345 (5th Cir. 2014) (finding that a movant need not “establish that their

    interests will be impaired. Rather they must demonstrate only that the disposition of

    the action ‘may’ impair or impede their ability to protect their interests.”). Because

    Texas challenges the lawfulness of the conditional sailing order, which purports to

    apply generally, an adverse final determination interpreting the conditional sailing

    order threatens to create precedent that might impair Texas’s ability to mitigate its

    damages, which increase daily. Chiles, 865 F.2d at 1214. By jeopardizing Texas’s

    summer cruise season — already half complete — the conditional sailing order

    amplifies the effect on Texas of an adverse determination and creates urgency for

    Texas to protect the state’s sovereign and proprietary interests. Stone v. First Union

    Corp., 371 F.3d 1305, 1310 (11th Cir. 2004). Full participation in this action offers


                                              -4-
Case 8:21-cv-00839-SDM-AAS Document 117 Filed 07/29/21 Page 5 of 7 PageID 3802




    Texas a singular and efficient mechanism to litigate legal and factual issues affecting

    the cruise industry. Cascade Natural Gas Corp. v. El Paso Natural Gas Corp., 386 U.S.

    129, 134, n.3 (1967) (“If an absentee would be substantially affected in a practical

    sense by the determination made in an action, he should, as a general rule, be

    entitled to intervene.”).

           Finally, Florida does not “adequately represent” Texas’s sovereign and

    proprietary interests. The order resolving Florida’s motion for a preliminary

    injunction enjoins CDC from enforcing the conditional sailing order against a cruise

    ship arriving in, within, or departing from a port in Florida only. (Doc. 91 at 123)

    Further, the conditional sailing order invokes 42 C.F.R. § 70.2, which obligates the

    CDC director before regulating a ship from a state to determine “that the measures

    taken by health authorities of any State . . . are insufficient to prevent the spread of

    any of the communicable diseases[.].” Because Texas’s “measures” necessarily differ

    from Florida’s, only Texas can contest whether CDC correctly determined — or

    determined at all — that Texas’s local measures are “inadequate.” (Doc. 26 at 14)

    And because the effect (including the purported demand for fuel produced in Texas)

    on Texas of a prohibition or restriction of sailing is to some extent different from the

    effect on Florida, an action by only Florida cannot thoroughly and precisely protect

    the interests of Texas. (Doc. 26 at 14) Clark v. Putnam Cty., 168 F.3d 458, 461 (11th

    Cir. 1999) (“[Rule 24(a)(2)] is satisfied if the applicant shows that representation of

    his interest ‘may be’ inadequate; and the burden of making that showing should be


                                               -5-
Case 8:21-cv-00839-SDM-AAS Document 117 Filed 07/29/21 Page 6 of 7 PageID 3803




    treated as minimal.”) (citation omitted). Texas meets Rule 24(a)(2)’s four

    requirements.

          But even if unqualified to intervene by right, Texas presents sovereign and

    proprietary interests that favor strongly a discretionary grant of intervention under

    Rule 24(b)(1)(B). United States v. Dallas Cty. Comm'n, Dallas Cty., Ala., 850 F.2d 1433,

    1443 (11th Cir. 1988) (“The decision whether to allow permissive intervention is

    committed to the sound discretion of the district court.”); Alabama v. U.S. Army Corps

    of Engineers, 229 F.R.D. 669, 675 (N.D. Ala. 2005) (Bowdre, J.) (granting permissive

    intervention because the movants “have real economic stakes in the outcome and

    that the likelihood of future harm to their interest is significant.”). Texas timely

    moved to intervene and asserts claims that share with the present action an array

    of “common questions of law or fact,” including, among other similarities, whether

    the conditional sailing order exceeds CDC’s statutory and regulatory authority,

    whether CDC acted arbitrarily and capriciously in issuing the conditional sailing

    order, and whether CDC failed to conduct proper notice and comment. League of

    Women Voters of Fla. v. Detzner, 283 F.R.D. 687, 688 (N.D. Fla. 2012) (Hinkle, J.)

    (evaluating whether a movant would contribute to, rather than impede, the

    “reasoned determination” of an action). Nothing supports finding that Texas’s

    intervention will unduly delay or prejudice the adjudication of the parties’ rights.




                                              -6-
Case 8:21-cv-00839-SDM-AAS Document 117 Filed 07/29/21 Page 7 of 7 PageID 3804




    Georgia v. United States Army Corps of Engineer’s, 302 F.3d 1242, 1250 (11th Cir. 2002).

    Texas’s motion (Doc. 26) is GRANTED.

          ORDERED in Tampa, Florida, on July 29, 2021.




                                              -7-
